 Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 1 of 19 PageID 36


                     IN THE UNITED STATES DISTRICT COURT
 1                    FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION
 2
     UNITED STATES OF AMERICA,       )    Case No. 3:20-CR-0008-E-1
 3                                   )
               Plaintiff,            )
 4                                   )    Dallas, Texas
     v.                              )    January 10, 2020
 5                                   )    2:00 p.m.
     ROBERT BURNEY CAPPS,            )
 6                                   )    INITIAL APPEARANCE
               Defendant.            )    ARRAIGNMENT
 7                                   )
 8                       TRANSCRIPT OF PROCEEDINGS
                BEFORE THE HONORABLE IRMA CARRILLO RAMIREZ,
 9                    UNITED STATES MAGISTRATE JUDGE.
10   APPEARANCES:
11   For the Government:             Lindsey E. Beran
                                     UNITED STATES ATTORNEY'S OFFICE
12                                   1100 Commerce Street, Suite 300
                                     Dallas, TX 75242-1699
13                                   (214) 659-8600
14   For the Defendant:              J. Craig Jett
                                     BURLESON, PATE & GIBSON, LLP
15                                   900 Jackson Street, Suite 330
                                     Dallas, TX 75202
16                                   (214) 871-7676
17   For U.S. Probation:             Officer Perez
18   Court Recorder:                 Marie Castañeda
                                     UNITED STATES DISTRICT COURT
19                                   1100 Commerce Street, Room 1452
                                     Dallas, TX 75242-1003
20                                   (214) 753-2167
21   Transcription Service:          Kathy Rehling
                                     311 Paradise Cove
22                                   Shady Shores, TX 76208
                                     (972) 786-3063
23

24
           Proceedings recorded by electronic sound recording;
25            transcript produced by transcription service.
 Case 3:20-cr-00008-E Document 18 Filed 02/05/20    Page 2 of 19 PageID 37
                                                                         2


 1             DALLAS, TEXAS - JANUARY 10, 2020 - 2:07 P.M.

 2             THE COURT:    Michael Ray Schneider.

 3             MR. SMITH:    Matt Smith for the United States.

 4             THE COURT:    And if I could have Mr. Robert Capps

 5   please stand where you are.      All right.

 6        Gentlemen, I am going to advise you both of your

 7   constitutional rights.     You have the right to remain silent.

 8   You are not required to make any statement about any charge

 9   against you.    If you have made a statement, you're not

10   required to say any more.      If you start to make a statement,

11   you may stop at any time.      Any statement made by you can later

12   be used against you.

13        You have the right to the assistance of an attorney at all

14   stages of the proceedings.      If you cannot afford an attorney,

15   one will be appointed for you.

16        Mr. Capps, you may have a seat.          I'll come back to your

17   case in a few moments.

18        (Off the record, 2:07 p.m. to 2:12 p.m.)

19             THE COURT:    All right.    Mr. Capps.      Mr. Capps, did

20   you hear and understand the constitutional rights that I

21   explained at the beginning of the hearing?

22             THE DEFENDANT:     Yes, Your Honor.

23             THE COURT:    Have you gotten a copy of the indictment

24   against you?

25             MR. JETT:    Judge, he has that.        I received one this
 Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 3 of 19 PageID 38
                                                                        3


 1   morning.

 2              THE COURT:   All right.    Have you discussed it with

 3   him?

 4              MR. JETT:    We've not had an opportunity to do that

 5   because I received it after he was detained by the Marshals

 6   this morning or by the HSI this morning and we just haven't

 7   had time to do that.

 8              THE COURT:   Even before court this afternoon when he

 9   was brought down to the courtroom?

10              MR. JETT:    No, ma'am.    I suppose I -- so I just had a

11   couple of minutes and it requires some explanation and so I --

12   if the Court would like me to do that now, I will.

13              THE COURT:   The alternative would be to have the

14   Government summarize the charges for him.

15              MR. JETT:    I could take a minute and explain to him

16   what the charges are.     I think he has a pretty good idea.

17   There was -- but, technically, we didn't know 'til I saw the

18   indictment.

19              THE COURT:    All right.

20              MR. JETT:    Would you like me to take a minute and do

21   that?

22              THE COURT:   Mr. Werbner, are you done with your

23   client?

24              MR. WERBNER:    We are.    There's still a signature --

25              THE COURT:   There is?     All right.    Why don't you have
 Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 4 of 19 PageID 39
                                                                        4


 1   a seat over here with Mr. Capps.       Let me have Mr. Werbner.

 2   And I may go on to my detention hearing before I come back to

 3   your case.

 4              MR. JETT:    Okay.

 5              THE COURT:   All right?    Mr. Werbner?

 6              MR. JETT:    Thanks, Your Honor.

 7        (Off the record, 2:14 p.m. to 3:06 p.m.)

 8              THE COURT:    Can we get Mr. Capps back to the podium,

 9   please?

10              MS. BERAN:   I don't believe I made my appearance

11   earlier.   Lindsey Beran for the Government, Your Honor.

12              THE COURT:    All right.   Let's basically start over.

13   Mr. Capps, you heard the constitutional rights I explained at

14   the beginning of the initial appearance hearing, did you not?

15              THE DEFENDANT:    Yes, Your Honor.

16              THE COURT:   And do you understand those

17   constitutional rights?

18              THE DEFENDANT:    Yes, Your Honor.

19              THE COURT:   Have you now had an opportunity to review

20   the indictment with your attorney?

21              THE DEFENDANT:    Yes, Your Honor.

22              THE COURT:   Do you understand what it is that you are

23   accused of in this document?

24              THE DEFENDANT:    I do.

25              THE COURT:    I have the entry of appearance for Mr.
 Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 5 of 19 PageID 40
                                                                          5


 1   Jett, so you do not need appointed counsel; is that correct?

 2               THE DEFENDANT:   Correct, ma'am.

 3               THE COURT:   All right.   What's the Government's

 4   position on the issue of bond?

 5               MS. BERAN:   Your Honor, the Government has no

 6   objection to release of this Defendant on PR bond, with the

 7   conditions mandated by law and the recommendations by Pretrial

 8   Services.

 9               THE COURT:   All right.   The Government is not moving

10   to detain you, Mr. Capps, so I will be releasing you subject

11   to a number of conditions, which are as follows, and some are

12   mandated by law.

13        You are not to violate federal, state, or local law while

14   on release.

15        You are to advise the Court or the Pretrial Services

16   Office in writing before any change in address or telephone

17   number.

18        You are to appear in court as required and to surrender

19   for service of any sentence imposed as directed.

20        Your next court appearance will be your trial.          We'll

21   conduct your arraignment in a few moments.

22        In addition to that, I am ordering pretrial supervision.

23   You will be required to report to the supervising Pretrial

24   Services officer as directed.

25        You are to continue or actively seek employment.
 Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 6 of 19 PageID 41
                                                                        6


 1        I understand you do have a passport?

 2               MR. JETT:    That has been turned over to the HSI

 3   agents, Your Honor.

 4               THE COURT:   All right.    Does the Government have the

 5   passport?

 6               MS. BERAN:   We do.   We'll make sure it gets to the

 7   Clerk's Office, Your Honor.

 8               THE COURT:   All right.    You are not to get a new

 9   passport or other type of travel document.

10        I am restricting your travel to the Northern District of

11   Texas.

12               MR. JETT:    May I ask a question, Your Honor?

13               THE COURT:   You may.

14               MR. JETT:    Mr. Capps has occasion to have to travel

15   for work, and that would be outside the state.          Is that

16   something I'd take up with you, or should I take that up with

17   Judge Brown?

18               THE COURT:   Well, you're going to have to file a

19   motion, but let me finish the conditions and then you can

20   consider whether that's going to be feasible or not.

21               MR. JETT:    Yes, ma'am.

22               THE COURT:   All right.    I am putting you on location

23   monitoring, with a curfew to be set by your Pretrial Services

24   officer.

25        You're not to possess any firearms, destructive devices,
 Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 7 of 19 PageID 42
                                                                        7


 1   or other dangerous weapons.      Do you have any weapons in your

 2   home?

 3              THE DEFENDANT:    Not at the moment, Your Honor.

 4              THE COURT:   All right.    You're not to possess any

 5   weapons.   They're not to be in your home, whether or not

 6   they're yours.

 7              THE DEFENDANT:    Understood, Your Honor.

 8              THE COURT:   All right.    You are to pay all or part of

 9   the costs of monitoring based on your ability to pay as

10   determined by Pretrial Services, and you're to report as soon

11   as possible to Pretrial Services any contact with law

12   enforcement, including arrests, questioning, or traffic stops.

13        In addition to that, you are not to have any form of

14   unsupervised contact with persons under the age of 18 at any

15   location, including but not limited to your residence, place

16   of employment, and public places where minors frequent or

17   congregate, without prior permission of the probation officer.

18        You are not to possess or have under your control any

19   pornographic, sexually-oriented, or sexually-stimulating

20   materials, including visual, auditory, telephonic, or

21   electronic media, computer programs, or services.           You're not

22   to patronize any place where such material or entertainment is

23   available, and you're not to use any sex-related telephone

24   numbers.

25        You are to participate and comply with the requirements of
 Case 3:20-cr-00008-E Document 18 Filed 02/05/20    Page 8 of 19 PageID 43
                                                                         8


 1   the Computer and Internet Monitoring Program, contributing to

 2   the costs of monitoring in an amount not to exceed $40 per

 3   month.

 4        As part of that program, you shall consent to the

 5   probation officers conducting ongoing monitoring of your

 6   computers.   This may include the installation of hardware or

 7   software systems that allow for evaluation of computer use.

 8   You shall not remove, tamper worth, reverse-engineer or

 9   circumvent the software in any way.           You shall only use

10   authorized computer systems that are compatible with the

11   software and/or hardware used by the Computer and Internet

12   Monitoring Program.

13        You are to permit the probation officer to conduct a

14   preliminary computer search prior to the installation of

15   software, and the monitoring software may be removed at any

16   time during the term of supervision, at the discretion of the

17   probation officer.

18        You're to submit to periodic unannounced examination of

19   your computers, storage media, and/or other electronic or

20   Internet-capable devices performed by the probation officer at

21   a reasonable time and in a reasonable manner based on

22   reasonable suspicion of contraband evidence in violation of

23   supervision.

24        This could include the retrieval and copying of any

25   prohibited data and/or the removal of such systems for the
 Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 9 of 19 PageID 44
                                                                        9


 1   purpose of conducting a more thorough inspection.           You shall

 2   provide written authorization for release of information from

 3   your Internet Service Provider.

 4        You're not to use any computer other than the one that

 5   you're authorized to use without prior approval from the

 6   probation officer.

 7        You're not to use any software program or device designed

 8   to hide, alter, or delete records or logs of your computer

 9   use, Internet activities, or files stored on your computer.

10        You're not to maintain or create a user account on any

11   social networking site that allows access to persons under the

12   age of 18 or allows the exchange of sexually-explicit

13   material, chat conversations, or instant messaging.

14        You're not to view or access any web profile of any users

15   under the age of 18.

16        You're not to use or possess any gaming consoles or

17   devices without prior permission from the probation officer.

18   This includes but is not limited to Xbox, PlayStation, or

19   Nintendo.

20        You're not to use or possess a web cam or any other

21   hardware that allows for the exchange of video or photographs

22   online.

23        You're not to access any service or use any software that

24   allows for the direct peer-to-peer contact that may include

25   chat rooms, file sharing, or other similar activity without
Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 10 of 19 PageID 45
                                                                        10


 1   permission from the probation officer.

 2          You shall not use or own any device that allows Internet

 3   access other than what's authorized by the Probation Office.

 4   This includes but is not limited to PDAs, electronic games,

 5   and cellular digital telephones.

 6          You're not to engage in or utilize any service that allows

 7   peer-to-peer file sharing or File Transfer Protocol activity,

 8   and you will be required to log onto your authorized computer

 9   using an assigned user name and biometric user authentication.

10          Do you understand the conditions that I am imposing for

11   your release?

12               THE DEFENDANT:   I do, Your Honor.

13               THE COURT:   Are there any other conditions that the

14   Government asks the Court to consider?

15               MS. BERAN:   Not at this time, Your Honor.

16               THE COURT:   The law requires that I tell you what

17   could happen if you don't follow the conditions I've set for

18   you.

19          Failing to appear in court as required is a separate crime

20   for which you may be sentenced to imprisonment.          If you

21   violate any condition of release, a warrant can be issued for

22   your arrest, you can be jailed until trial, and also

23   separately prosecuted for contempt of court.

24          If you commit another crime while you are on pretrial

25   release, that could lead to more severe punishment than you
Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 11 of 19 PageID 46
                                                                        11


 1   would otherwise receive if you committed that same crime at

 2   any other time.

 3       It is a crime to try to influence, threaten, attempt to

 4   bribe, or retaliate against any juror, witness, or other

 5   person who may have information about the case or to otherwise

 6   obstruct the administration of justice.         There are fines and

 7   prison terms associated with these violations.

 8       Do you understand what could happen if you don't follow

 9   the conditions I've set for you?

10               THE DEFENDANT:   I do, Your Honor.

11               THE COURT:   I have signed an order that you be

12   released after processing.      There's a place on the third page

13   for your signature.      Take your time to go over that order with

14   Mr. Jett.    Ask him any questions.     I will be happy to answer

15   any questions.

16       By signing this order, you will be telling the Court that

17   you fully understand your conditions, you agree to follow

18   those conditions, and you understand what could happen if you

19   don't.   Later on, if any violation is shown, I'll know that

20   it's not the result of a lack of understanding, because we're

21   both going to be comfortable before you leave here today that

22   you do fully understand those conditions.         I'll take that as

23   an indication that you choose not to follow my conditions, and

24   I can revoke you on that basis.

25       That is a federal court order that governs your release
Case 3:20-cr-00008-E Document 18 Filed 02/05/20    Page 12 of 19 PageID 47
                                                                         12


 1   while you are awaiting trial on very serious federal criminal

 2   charges, so any violation of that order, no matter how

 3   technical, is still a violation of a federal court order,

 4   which I take very seriously.

 5       You should know that I am considered a zero-tolerance

 6   policy judge.   Do you understand that?

 7              THE DEFENDANT:    Yes, Your Honor, I do.

 8              THE COURT:   All right.    Mr. Jett, you may go over the

 9   order with Mr. Capps there at the podium or over here.            I'm

10   going to come back to Mr. McGuinnie while you do that.

11              MR. JETT:    I think we should go over here.

12       I do have a question, if I could.

13              THE COURT:   Certainly.

14              MR. JETT:    You used the term "location monitoring,"

15   and that is not a term I am familiar with, so I don't know

16   what that means or how that's imposed, if it -- I am familiar

17   with electronic monitoring, which is an ankle monitor.            So, is

18   that that, or is it something else?

19              THE COURT:   It could be that, or it could be whatever

20   -- the use of the term "location monitoring" gives the

21   Pretrial Services officer some discretion to use the best type

22   of equipment for the circumstances.          It may be a GPS monitor.

23   It may be some other type of monitoring other than the ankle

24   monitor.

25              MR. JETT:    Okay.   And --
Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 13 of 19 PageID 48
                                                                         13


 1               THE COURT:   But it will be a system to monitor his

 2   location.

 3               MR. JETT:    Okay.    And I understand that.

 4               THE COURT:    Uh-huh.

 5               MR. JETT:    Our concern was travel.     And if it's -- if

 6   it's an ankle monitor, it might prohibit travel.           If there's

 7   some other kind, it may not.        And so if I should take that up

 8   with Probation, I'm happy to do so.

 9               THE COURT:   You'll need to take that up to Probation,

10   but it is very difficult to monitor someone while they're

11   traveling, and so traveling is generally not permitted.

12               MR. JETT:    I understand.   We'll take it up with

13   Probation; then with Judge Brown if we have to do that.

14               THE COURT:   All right.    Because there is an

15   alternative to not traveling.

16               MR. JETT:    Well, I understand that alternative, but I

17   think that we can find a happy medium somewhere.

18               THE COURT:   He's not in a position to negotiate at

19   this point.

20               MR. JETT:    I'm not negotiating; I'm just looking for

21   solutions.

22               THE COURT:    Sure.    But the Adam Walsh conditions are

23   mandated by law.    It's going to be hard to convince the Court

24   that he should be allowed to travel under these circumstances.

25               MR. JETT:    Okay.    I hear you.   We'll go over the
Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 14 of 19 PageID 49
                                                                        14


 1   terms and go from there.

 2               THE COURT:   All right.   Thank you.     All right.    Mr.

 3   Capps, why don't you have a seat over there with your

 4   attorney?

 5         (Off the record, 3:18 p.m. to 3:23 p.m.)

 6               THE COURT:   Mr. Capps, I've now received back the

 7   signed order, and I'm holding up the third page.          Can you see

 8   the signature from where you're standing?

 9               THE DEFENDANT:   Ye... is it -- it looks like the one

10   I just signed.

11               THE COURT:   All right.   Well, I can hand it down to

12   be -- so that we can be sure that that is, in fact, your

13   signature.

14               THE DEFENDANT:   You know what, I think I need to do

15   it.

16               THE COURT:   All right.

17               THE DEFENDANT:   Yes.

18               THE COURT:   All right.   So, is the document that my

19   courtroom deputy just showed you the order setting the

20   conditions of release that you reviewed with Mr. Jett?

21               THE DEFENDANT:   Yes, Your Honor, it is.

22               THE COURT:   Did you have an opportunity to ask him

23   any questions you had about it?

24               THE DEFENDANT:   Yes, but you had already answered the

25   question.
Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 15 of 19 PageID 50
                                                                         15


 1               THE COURT:    All right.   So, do you have any questions

 2   for me?

 3               THE DEFENDANT:    I have a -- yes.

 4               THE COURT:    All right.

 5               THE DEFENDANT:    Okay.

 6               MR. JETT:    If you have a question, go ahead.

 7               THE DEFENDANT:    The competency in my work, Your

 8   Honor, involves travel.       I understand that we need to take

 9   this up with another judge at another place and time.           I

10   understand the ramifications of the rules and regulations by

11   which I need to abide.       But I also wanted to say that my

12   ability to travel to several consistent locations in the

13   continental United States is critical to my success at work

14   and being able to pay for all these things I've got to pay

15   for.    And if -- my question for you is, would you tell me if

16   you have another idea about how to continue along this line?

17               THE COURT:    I don't have any other idea at this time.

18   I will tell you that it's my -- in reviewing the Pretrial

19   Services report, you declined to answer a number of questions,

20   which would have given your Pretrial officer more information

21   with which to give me some alternatives.         So, part of that is

22   for a lack of information.

23          The purpose in setting these conditions and the purpose

24   behind the Adam Walsh conditions are the protection and safety

25   of the community.       And without enough information to
Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 16 of 19 PageID 51
                                                                        16


 1   adequately evaluate whether there are alternatives at this

 2   time, these are going to be your conditions.

 3       You should visit very closely with your Pretrial Services

 4   officer.    That officer is not working for the Government.

 5   That officer works for the Court and is -- anytime you're

 6   talking to that officer, you're talking to the Court.           So you

 7   need to be fully forthcoming with your officer and discuss any

 8   options.    This -- you were just arrested.       We're making

 9   decisions very quickly.      There may be additional information

10   to be considered.       I don't know.   Like I said, I can tell from

11   the Pretrial Services report that there's obviously

12   information that we don't know or don't have.          And so it is

13   hard to say at this point whether any variation or

14   modification of the conditions is warranted without a full

15   understanding of the facts.

16       So, these are your conditions today.         Once your intake

17   interview has happened, once your attorney has had an

18   opportunity to fully review the facts of the case, then he can

19   determine what action may be warranted.         But for today, this

20   is -- these are your conditions.

21               MR. JETT:    We'll --

22               THE COURT:    They may or may not change.      I can't tell

23   you that.    I can just say, based on today's record and where

24   we are and the law, these are your conditions.          All right.

25               THE DEFENDANT:    Thank you, Your Honor.
Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 17 of 19 PageID 52
                                                                        17


 1              THE COURT:   All right.    So, did you have enough time

 2   to go over the order?     And you'll get a copy of it from

 3   Pretrial Services.

 4              THE DEFENDANT:    I did, Your Honor.

 5              THE COURT:   So, by signing this order, are you

 6   telling the Court that you fully understand your conditions,

 7   you agree to follow those conditions, and you understand what

 8   could happen if you do not?

 9              THE DEFENDANT:    I do, Your Honor.

10              THE COURT:   Based on my review of your affidavit --

11   based on my review of the circumstances, then, I hereby order

12   you released after processing.       You'll get a copy of the order

13   from Pretrial Services.     You'll need to see the Marshals

14   Office for processing there.      I believe your passport is going

15   to be turned in to the Clerk's Office, so that will be taken

16   care of.

17       Are we ready for arraignment, Mr. Jett?

18              MR. JETT:    Yes, Your Honor.

19              THE COURT:   You do have the right to have the charges

20   against you be read out loud at this time, Mr. Capps, but you

21   may waive the reading of the indictment.         What would you like

22   to do?

23              THE DEFENDANT:    Waive the reading.

24              THE COURT:   How do you plead to the charges, guilty

25   or not guilty?
Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 18 of 19 PageID 53
                                                                          18


 1             THE DEFENDANT:     Not guilty, Your Honor.

 2             THE COURT:    A not guilty plea is entered for you.

 3   Your case is set for trial in front of Judge Brown.          She'll be

 4   issuing an order to set the trial date and pretrial deadlines,

 5   and Mr. Jett's office will make sure that you are kept

 6   notified of those deadlines.

 7       Do you have any other questions about anything we've

 8   covered here today?

 9             THE DEFENDANT:     No, Your Honor.

10             THE COURT:    Anything else, Mr. Jett?

11             MR. JETT:    No, ma'am.

12             THE COURT:    From the Government?

13             MS. BERAN:    Nothing from the Government, Your Honor.

14             THE COURT:    Good luck to you, Mr. Capps.        We are

15   adjourned.

16             THE DEFENDANT:     Thank you, Your Honor.

17             THE CLERK:    All rise.

18       (Proceedings concluded at 3:29 p.m.)

19                                  --oOo--

20                                CERTIFICATE

21        I certify that the foregoing is a correct transcript from
     the digital sound recording of the proceedings in the above-
22   entitled matter.
23    /s/ Kathy Rehling                                      02/05/2020

24   ______________________________________               ________________
     Kathy Rehling, CETD-444                                   Date
25   Certified Electronic Court Transcriber
Case 3:20-cr-00008-E Document 18 Filed 02/05/20   Page 19 of 19 PageID 54
                                                                        19

                                      INDEX
 1
     PROCEEDINGS                                                             2
 2
     WITNESSES
 3
     -none-
 4

 5   EXHIBITS

 6   -none-

 7   RULINGS

 8   Conditions of Release                                                    5
     Defendant Ordered Released After Processing                             17
 9   Entry of Not Guilty Plea                                                18

10   END OF PROCEEDINGS                                                      18
     INDEX                                                                   19
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
